Citation Nr: 0836888	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran does not have a left hip disability that is 
attributable to his active military service; nor was a left 
hip disability caused or made worse by service-connected 
disability.


CONCLUSION OF LAW

The veteran does not have a left hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a left hip disability is not 
proximately due to or the result of a service-connected 
disability.  §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through February 2006 and March 2007 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate the veteran's claim of service connection, 
including on a secondary basis.  By the March 2007 notice 
letter, the RO provided the veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in May 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the February 2006 and March 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of the 
service connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's available service medical 
records have been obtained and associated with the claims 
file.  Although some of the veteran's service records may 
have been destroyed in a fire, treatment records pertaining 
to the relevant in-service injury remain intact.  Treatment 
records from the VA Medical Center (VAMC) in Lincoln, 
Nebraska, have also been obtained.  Additionally, in July 
2007, the veteran was provided a VA examination in connection 
with his claim, the report of which is of record.  
Furthermore, the veteran was afforded a hearing before the RO 
in November 2007, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  On six occasions, 
the veteran stated that he had no additional information or 
evidence to submit.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection is also 
warranted where the evidence of record shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310 (2008); 38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The veteran asserts that he has a left hip disability that is 
related to an injury to his left leg during military service.  
Alternatively, the veteran believes that he has a left hip 
disability that was caused by service-connected degenerative 
joint disease of the left knee.  Thus, he contends that 
service connection is warranted for a left hip disability.

A review of the veteran's available service medical records 
reveals that he was treated for an injury to his left leg in 
July 1952.  In the performance of his duties, the veteran was 
pinned against a wall by a generator when he was unloading 
the generator.  The injury was characterized as a contusion 
to the left thigh and he was treated with a leg splint.  
There was no specific mention of the veteran's left hip at 
that time and the January 1953 separation examination was 
normal.  Additionally, shortly after the veteran's separation 
from service, a VA examination was conducted in October 1955.  
The examination was normal concerning the musculoskeletal 
system.

Pertinent post-service treatment records from the Lincoln 
VAMC document treatment primarily for left knee pain.  The 
veteran was diagnosed with degenerative joint disease of the 
left knee.  He was awarded service connection for 
degenerative joint disease of the left knee in July 2007 as 
it was determined that the disability was related to the in-
service injury to the left leg.  The veteran has also been 
seen by VA for complaints of left hip pain.  VA treatment 
providers have not commented on the relationship between the 
veteran's left hip pain and his left knee disability or his 
military service.

In July 2007, the veteran underwent VA examination in 
connection with the claim.  An associated x-ray report showed 
a normal pelvis and left hip.  However, the VA examiner 
interpreted the x-rays as reflective of very, very mild 
degenerative changes of the left hip.  He provided a 
diagnosis of coxarthrosis or arthritis of the left hip.  The 
examiner gave the opinion that the veteran's left hip 
disability is less likely than not secondary to service.  His 
rationale was that there was no documented injury to the left 
hip.  The examiner also concluded that there was no cause to 
believe that the veteran's left hip disability is secondary 
to the left knee disability.  The examiner was not aware of 
any literature that would support such a conclusion.

In consideration of the evidence of record, the Board finds 
that the veteran does not have a left hip disability that is 
attributable to his active military service; nor was a left 
hip disability caused or made worse by his service-connected 
left knee disability.  The evidence shows that the veteran 
has a current left hip disability.  Additionally, he clearly 
had an injury to his left leg during active military service 
and he has been awarded service connection for degenerative 
joint disease of the left knee.  However, the competent 
medical evidence does not suggest that the there is a 
relationship between his left hip disability and his military 
service or his left knee disability.

The Board accords substantial probative value to the July 
2007 VA examiner's report.  The examiner reviewed the claims 
file, examined the veteran, and provided a persuasive and 
equivocal nexus opinion.  The examiner's opinion is the only 
nexus opinion on the matter and the opinion stands 
uncontradicted by the record.  Because the veteran's left hip 
disability is not attributable to his active military 
service, and because the left hip disability was not caused 
or made worse by a service-connected disability, service 
connection is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 
3.310.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the left hip manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  An October 1955 VA 
examination was normal and degenerative changes were first 
seen during the July 2007 VA examination, which occurred many 
years after service.  Thus, service connection is not 
warranted for arthritis of the left hip on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his left hip disability is related 
to his time in service or his left knee disability, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left hip disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a left hip disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


